Citation Nr: 0412502	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition of the veteran's second spouse as 
a dependent for the purpose of receiving pension benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had recognized service in the Philippine 
Commonwealth Army from December 1941 to January 1943 and in 
the Regular Philippine Army from April 1945 to March 1946.  
He was a prisoner of war of the Japanese from May 1942 to 
January 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which granted entitlement to a 
total (100 percent) disability rating based upon individual 
employability (TDIU), and awarded the amount of compensation 
for a single veteran with no dependents.


FINDINGS OF FACT

1.  According to his claim for VA benefits dated in March 
1950, the veteran married L.R. in May 1946, but ceased living 
with her beginning in December 1947 due to a misunderstanding 
with his in-laws.

2.  According to a March 1999 marriage certificate, the 
veteran married M.R. that month.

3.  The veteran and L.R. never had their marriage annulled or 
dissolved, nor have the veteran's statements consistently 
shown that he believed L.R. to be dead for at least seven 
years before his March 1999 marriage to M.R.


CONCLUSION OF LAW

The veteran's second spouse may not be recognized as his 
dependent for VA benefits purposes.  38 U.S.C.A. §§ 101(31), 
103(c), 1115, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.102, 3.159, 3.204, 3.205 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In March 1950, the veteran filed his original claim for VA 
benefits, on an Adjudication Form 526.  On the claim form, 
the veteran indicated that he had been married to L.R. on May 
1, 1946, but that he had lived separate from her since 
December 16, 1947, because of misunderstandings with his in-
laws.  

The veteran's original claim for VA benefits was denied in 
June 1950, and he did not appeal that adverse decision.

Based upon a reopened claim filed in September 2000, the RO 
granted service connection for several disabilities.  On a VA 
Form 21-686c, Declaration of Status of Dependents, the 
veteran asserted that he was currently living with M.R., whom 
he had married on March 3, 1999.  He submitted a Certificate 
of Marriage in support of that assertion.  The form indicates 
that both the veteran and M.R. were single before their 
marriage.

In July 2002, the RO granted the veteran entitlement to 
individual unemployability.  The RO paid him as a single 
veteran with no dependents.  The RO informed the veteran that 
it could not recognize M.R. as his dependent spouse because 
of his prior subsisting marriage to L.R.  The veteran was 
advised that he would need to submit proof of dissolution of 
his marriage to L.R., either a divorce decree or a death 
certificate, to show there was no legal impediment to his 
marriage to M.R.


In January 2003, the veteran wrote a letter to the RO in 
which he said he was submitting evidence that L.R. is no 
longer his wife, because she signed an affidavit stating that 
their marriage is invalid due to her marriage to another man.  
The veteran asserted that his legal dependent is now M.R., 
and asked for additional benefits for her as his legal wife.  

Submitted in support of the above letter was a document 
styled Affidavit of Agreement, dated in December 2002, 
executed by the veteran and L.R.  In essence, they averred 
that they had been separated since World War II and had 
"acquired our respective families, on the mistaken belief, 
that each of us, perished during the war time . . . ."  They 
therefore indicated their agreement that neither of them 
would file any complaint or otherwise interfere with the 
other's new family affairs, that neither would "inherit, or 
get any benefits out of our past relationships", and that 
they would be "ordinary friends only."

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In a July 2001 letter, the Board informed the veteran of the 
VCAA and its affect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed June 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
for a spouse to qualify as a dependent for VA benefits 
purposes.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish the 
veteran's spouse as a dependent.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Recognition of the Veteran's Spouse as a Dependent

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and a 
dependent child, provided that the disability is rated not 
less than 30 percent disabling.  See 38 U.S.C.A. § 1115 (West 
2002).

The term "spouse" means a person of the opposite sex who is 
a wife or husband. The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a) (2003); see also 38 U.S.C.A. § 101(31) 
(West 2002).

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2003); see 
also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  In this 
case, the veteran has given evidence that he married L.R. in 
1946, and M.R. in 1999.  It is undisputed that the marriages 
between the veteran and L.R. and the veteran and M.R. took 
place in the Republic of the Philippines.  As such, 
Philippine law governs determinations as to whether those 
marriages, and any terminations thereof, were valid.  See 
Brillo v. Brown, 7 Vet. App. 102, 105 (1994).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, supra; Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995).  Under Article 41 of the 
New Family Code of the Philippines, the time for presumption 
of death to arise has been shortened to four years, and the 
spouse present must have a well-founded belief that the 
absent spouse was already dead.  See Republic of the 
Philippines v. Nolasco, 1993 Philippine S. Ct. Lexis 5633 
(1993).

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35(2).

Marriage can be established by a copy or abstract of the 
public record of marriage containing sufficient data to 
identify the parties, the date and place of marriage, and the 
number of prior marriages if shown on the official record.  
See 38 C.F.R. § 3.205(a) (2003).  In the absence of 
conflicting information, proof of marriage that meets the 
requirements of 38 C.F.R. § 3.205(a) together with the 
claimant's statement concerning the date, place, and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  See 38 
C.F.R. § 3.205(b) (2003).

In addition, VA will accept the written statement of a 
claimant as proof of marriage for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
spouse's social security number.  38 C.F.R. § 3.204(a)(1) 
(2003).  Other evidence is required under certain 
circumstances such as where the claimant's statement on its 
face raises a question of its validity or the claimant's 
statement conflicts with other evidence of record.  See 38 
C.F.R. § 3.204(a)(2) (2003) (requiring evidence of the types 
indicated in 38 C.F.R. §§ 3.205 through 3.211).  Sections 
3.205 to 3.207 of title 38 of the Code of Federal Regulations 
prescribe basic evidence relating to marriage and divorce.

Based upon the record, the Board finds that the evidence 
preponderates against a finding that M.R. is as the veteran's 
dependent spouse for VA benefits purposes.

As stated above, under Philippine law, the veteran's second 
marriage can only be valid during the lifetime of his first 
spouse if the first marriage was annulled or dissolved, or 
his first wife has been absent for seven consecutive years 
without the veteran having news that she is alive.  Here, 
both parties to the veteran's 1946 marriage are still alive, 
and there is no evidence, nor has the veteran contended, that 
his marriage to L.R. ended in annulment or dissolution.

Furthermore, while the veteran and L.R. stated in their 
December 2002 Agreement of Affidavit that each believed the 
other to have perished during the Second World War, this 
averment is contrary to the statement in March 1950, four 
years after the end of the war, when the veteran indicated 
that he was married to L.R. but had been living separately 
from her since December 1947 due to a misunderstanding with 
his in-laws.  Moreover, the veteran has not specifically 
averred, in any context, that he believed that L.R. had been 
dead for seven years (or even four years) at the time of his 
putative second marriage in March 1999. 

Given the veteran's foregoing inconsistent statements 
regarding his two marriages, the Board finds that the claim 
of entitlement to recognition of M.R. as the veteran's 
dependent spouse for VA benefits must be denied as a matter 
of law.  See Sabonis v. Brown, supra.


ORDER

Entitlement to recognition of M.R. as the veteran's dependent 
spouse for VA benefits is denied.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



